DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed March 7, 2022 has been entered.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 20 and 21 are allowable over the prior art for the reasons set forth in the last Office Action dated January 6, 2022.
Claims 12 and 14-19 are allowable over the prior art because Claim 12 sets forth a method providing a thermally conductive element comprising a mounting region, arranging at least one lighting module on the mounting region of the thermally conductive element such that the at least one lighting module is thermally coupled to the at least one thermally conductive element; overmoulding the at least one thermally conductive element such that the at least one thermally conductive element is partially encased in the overmould with the mounting region of the thermally conductive element at least partially exposed from the overmould and the overmould comprises at least one circuit board receiving portion; arranging at least one circuit board in the at least one circuit board receiving portion, the at least one circuit board being a separate board from the lighting module, being spaced apart from the lighting module and comprising at least one connector and at least two bond pads, the at least one connector comprising .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875